DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 14, 2021 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6-8, 13, 15, 18, 20, 29, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukgou (JP 11-152073 A; see Applicant provided machine translation).
Regarding claim 1, Fukgou discloses a pedal cap comprising:
a foot pad (1) having a forward surface (the top-most point of 1 in Figure 5) and a rear surface (the part of 1 that contacts the top of 4 in Figure 5);

whereby when applying the pedal cap to a pedal (4) having a head (the top of 4 in Figure 5) and a rear surface (the bottom of 4 in Figure 5), **[pushing the head of the pedal past the side portions towards the rear surface of the pedal cap causes the latch members to retract, and once the rear surface of the pedal cap abuts the head of the pedal, the latch members engage behind the rear surface of the pedal]** (the claim is drawn to the product of a pedal cap, and the operation of the pedal cap if it were to be placed on the pedal are not germane to the product claim).


    PNG
    media_image1.png
    328
    297
    media_image1.png
    Greyscale

Annotated Figure 4 of Fukgou (JP 11-152073 A)
Regarding claim 4, Fukgou discloses that each side portion is inwardly curved (see Figure 5).
Regarding claim 6, Fukgou discloses that each latch member is formed of a resilient material (resin is viewed as a resilient material; furthermore, the term “resilient” is broad enough to encompass any material).
Regarding claim 7, Fukgou discloses that each latch member is wedge shaped (the shape of 7 in Figure 5 is viewed as being wedge shaped).
Regarding claim 8, Fukgou discloses that each latch member is pyramidal (the shape of 7 in Figure 5 is viewed as pyramidal).
Regarding claim 13, Fukgou discloses that the pedal cap comprises a lip member (the member that the 7s are formed on) at one or two ends of the pedal cap.

Regarding claim 18, Fukgou discloses that the pedal cap is curved (the top of 1 in Figure 5 is curved in a concave manner), wherein the curve of the pedal cap is concave.
Regarding claim 20, Fukgou discloses that the curve of the pedal cap has a cross sectional shape substantially constituting a segment of a circle (the top of 1 in Figure 5 is curved thus meeting the claim limitation), wherein the segment is less than a quarter of a circle (see Figure 5).
Regarding claim 29, Fukgou discloses a pedal (4) comprising the pedal cap according to claim 1.
Regarding claim 30, Fukgou discloses an automobile (a car; see Paragraph 0001) comprising the pedal and the pedal cap according to claim 29.
**The above statements in brackets are instances of intended use and functional language. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Apparatus claims cover what a device is, not what a device does, see MPEP 2114. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Allowable Subject Matter
Claims 26 and 27 are allowed over the prior art of record.
s 9, 10, 14, 16, 17, 22, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed January 13, 2021 have been fully considered but they are not persuasive.
The Applicant argued on Pages 6-7 of the Remarks that the viewed sides of Fukgou are not the same as Applicant’s opposing sides, the pedal pad of Fukgou does not have top and bottom surfaces, and that each of the side portions having a plurality of latch members.
As shown in Figure 5, the pedal pad has a top surface and a bottom surface. The top surface is what is engaged by a user’s foot, and the bottom surface is the part of the pedal pad that is in direct contact with the top of the pedal.  The Applicant appears to be viewing the term “side portion” to be narrower than what is actually means given its broadest reasonable interpretation.  It appears that the Applicant is arguing that the side portions of Fukgou are not similar in design as Applicant’s side portions which is true, but Applicant has not claimed the structure of the side portions.  For example, Applicant has two side portions (5) hat a parallel to each other and which each have a plurality of latch members (4).  Applicant’s invention also has two side portions (13, 16) that appear to be somewhat perpendicular to the side portions that have the latch members which do not have a plurality of latch members.  Another distinctive feature would be that Applicant’s latch members are arranged in an arcuate pattern as shown Figure 1b and Figure 4.  Furthermore, while not a part of any current rejection, it would appear to be .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561.  The examiner can normally be reached on Monday through Friday from 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ADAM D ROGERS/           Primary Examiner, Art Unit 3656